1)ISMISS; Opinion issued October 16, 2012




                                                In The
                                      Qnitrt    nf       pcahi
                         Fiftl!    District     nf .exas at Dallas
                                        No. 05-12-01312-CR


                                  RONME IIALTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. Fl 1-62208-T


                              MEMORANDUM OPINION
                            Before Justices Bridges, Richter, and Lang
                                   Opinion By Justice Bridges

        Ronnie I lalton pleaded guilty to aggravated assault with a deadly weapon. Pursuant to a plea

agreement, the trial court deferred adjudication of guilt, placed appellant on five years’ community

supervision, and assessed a $2,500 fine. Appellant waived his right to appeal in conjunction with

the plea agreement. See Blanco v. State. 1 8 S.W.3d 218, 21 8—20 (Tex. Crim. App. 2000). The trial

court certified that appellant has no right to appeal. See TEX. R. ApP. P.25.2(d); Dears v. State, 154
S.W.3d 610, 614-15 (Tex. Crim. App. 2005).
      We dismiss the appeal for want of jurisdiction.


                                                                      /
                                                                          /



                                                   DAVID L. BRIDGES
                                                   JUSTICE

Do Not Publish
TEx. R. App. 47
           •




121312F.U05




                                            —2
                               (!uitri uf ppiahi
                       fiftI! )itrirt nf cxw at Dalkui
                                      JUDGMENT
RONNIE HALTON, Appellant                           Appeal from the 283rd Judicial District Court
                                                   of Dallas County. Texas. (Tr.Ct.No. Fl 1-
No. 05-12-01312-CR           V.                    62208-T).
                                                   Opinion delivered by Justice Bridges. Justices
THE STATE OF TEXAS. Appellee                       Richter and Lang participating.

       Based on the Courfs opinion of this date. we DISMISS the appeal for want ofjurisdiction.


Judgment entered October 16, 201 2.




                                                   DAVID L. BRI1)GES
                                                   JUSTICE